Citation Nr: 0124586	
Decision Date: 10/12/01    Archive Date: 10/18/01

DOCKET NO.  00-13 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to the death benefit under Chapter 30, Title 38, 
United States Code.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The appellant is the parent of the veteran who is reported to 
have had active service from June 1995 to July 1999.

The Board of Veterans' Appeals (Board) initially notes that 
in her substantive appeal, the appellant requested a hearing 
before a traveling member of the Board at her local regional 
office (RO).  However, following an effort to afford the 
appellant with her requested hearing, a report of contact 
from the Philadelphia, Pennsylvania RO, dated in June 2001, 
confirms a telephone conversation that took place between a 
decision review officer (DRO) of that RO and the appellant in 
which the appellant indicated that she did not want to travel 
to any Department of Veterans Affairs (VA) facility for a 
hearing before either a DRO or a member of the Board.  In 
essence, it was the appellant's contention that a 
representative of the VA should be required to go to her 
hometown for this purpose, and she was advised that there was 
no provision for such action.  She further indicated that if 
this could not be arranged, she did not want the hearing she 
had requested.  The file was thereafter returned to the St. 
Louis, Missouri RO for final disposition.  Consequently, the 
Board finds that an effort was made to provide the appellant 
with her requested hearing, and that the remand of this 
matter for the purpose of making additional efforts to afford 
her with such hearing is unnecessary.


FINDING OF FACT

The veteran was the appellant's son and had active military 
service from June 1995 to July 1999; he died in August 1999 
due to nonservice-connected disability.


CONCLUSION OF LAW

The appellant is not entitled to the death benefit authorized 
by Chapter 30, Title 38, United States Code.  38 U.S.C.A. § 
3017 (West 1991 & Supp. 2001); 38 C.F.R. § 21.7280 (2001).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board first notes that since this matter will ultimately 
be determined as a matter of law, further development under 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§ 5103A (West Supp. 2001) (VCAA) is unnecessary.  More 
specifically, the Board finds that the salient facts of 
record are not in dispute, and that therefore there is no 
reasonable possibility that further assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).  While 
the Board also notes that the Secretary has recently 
promulgated regulations to further implement the guidelines 
set forth in the VCAA, the Board's review of those 
regulations does not reveal any additional notice and/or 
development requirements.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 33.102, 3.156(a), 
3.159, 3.326(a)).  Moreover, in supplementary information 
provided with the new regulations, it was noted that these 
provisions merely implemented the VCAA and did not provide 
any rights other than those provided by the VCAA.  Thus, 
based on all of the foregoing, the Board finds that this 
matter has been sufficiently developed pursuant to the VCAA 
and the regulations promulgated thereto.

This appeal arises out of the appellant's claim for the death 
benefit authorized under Chapter 30, Title 38 United States 
Code.  Essentially, the appellant seeks benefits equivalent 
to the twelve months of payments that the veteran paid into 
the Montgomery G.I. Bill (MGIB) program.

According to the law, the VA will pay a death benefit to 
surviving parents of a veteran, under Chapter 30, Title 38, 
United States Code, when the veteran's death is service 
connected and meets certain other criteria, and the amount of 
educational assistance paid or payable to the veteran is less 
than the amount reduced from the veteran's basic pay.  38 
U.S.C.A. § 3017(a) (West 1991 & Supp. 2001).  

The companion regulation provides that VA may pay a death 
benefit under Chapter 30 only if the individual either dies 
while on active duty, or dies after October 28, 1992, and his 
or her date of death is within one year after the date of his 
or her last discharge or release from active duty; and the 
death of the individual is service connected.  In determining 
if the death is service connected, VA will apply the 
provisions of 38 C.F.R. § 3.312 of this chapter; and either 
at the time of the individual's death he or she is entitled 
to basic educational assistance through having met the 
eligibility requirements of 38 C.F.R. § 21.7042, or at the 
time of the individual's death he or she is on active duty 
with the Armed Forces and but for the minimum service 
requirements of 38 C.F.R. § 21.7042(a)(2) or 38 C.F.R. § 
21.7042(b)(3) or (4) or the educational requirements of 38 
C.F.R. § 21.7042(a)(3) or 38 C.F.R. § 21.7042(b)(2) or both, 
would be entitled to basic educational assistance through 
having met the eligibility requirements of 38 C.F.R. § 
21.7042.  38 C.F.R. § 21.7280.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312 (2001).

The facts of this case are not in dispute.  The veteran 
entered active military service in June 1995, and was 
honorably discharged in July 1999.  In April 1999, the 
veteran elected to participate in the MGIB program.  In 
August 1999, the veteran died as a result of injuries 
sustained in an automobile accident.  A death certificate 
reflects that the immediate cause of death was a fractured 
skull due to blunt force trauma sustained in a motor vehicle 
accident.

In December 1999, the veteran's mother, the appellant, filed 
a request for payment for the twelve months that the veteran 
paid for educational assistance under the G. I. Bill.  In a 
December 1999 determination, the RO denied the appellant's 
claim, indicating that the death benefit is only authorized 
if the veteran died within one year of discharge or release 
from active duty and the death was determined to be service 
connected, and while the veteran died approximately one month 
after service separation, the RO noted that the veteran's 
death was not due to service-connected disease or injury.  
The appellant disagreed with that determination, and 
initiated this appeal.  The appellant contends, in essence, 
that the veteran contributed his own money to the MGIB 
program, and he intended to utilize his education benefits.  
Therefore, the appellant maintains that she is eligible for 
the VA Chapter 30 death benefit.

The Board has carefully reviewed the appellant's contentions, 
along with the evidence of record and the pertinent legal 
criteria.  However, the Board finds no legal basis to award 
the appellant the death benefit authorized under Chapter 30, 
Title 38, United States Code, and the appeal is denied.  As 
noted above, the record reveals that the veteran died 
approximately a month after his separation from active duty 
service.  Consequently, the benefits of such benefits would 
only be authorized if the veteran's death was shown to be 
service connected.  In this regard, there is no contention 
that the veteran's death was in any way related to a service-
connected disability, and there is no evidence in support of 
such a finding.  As such, the legal criteria necessary for 
establishing entitlement for payment of a death benefit have 
not been met.  See 38 C.F.R. § 21.7280.  The Board also 
acknowledges the appellant's assertions that the veteran had 
contributed his money for twelve months into the MGIB 
program, and that he intended to pursue education.  However, 
the law is quite clear as to the requirements for entitlement 
to a death benefit, and in the present case, those 
requirements have simply not been met.  See 38 U.S.C.A. § 
3017; 38 C.F.R. § 21.7280.  It has been held that in a case 
where the law is dispositive, the claim should be denied 
because of a lack of legal merit.  Sabonis v. Brown, 6 Vet. 
App. 426 (1997).  Accordingly, this claim is denied as 
lacking in entitlement under the applicable statute and 
regulations.  


ORDER

The appeal is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

